Citation Nr: 1046511	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual unemployability 
as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1945 to January 1947 
and from June 1951 to June 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran submitted 
additional evidence to the Board in the form of two private 
physician's statements.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent evidence of record shows that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.25 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when any impairment 
of mind or body is present that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total 
rating is based on a disability or combination of disabilities 
for which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2010).  In evaluating total disability, full consideration 
must be given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to defects 
in physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and a combined rating of 
70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  Veterans 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Veteran contends that he is unable to obtain or maintain 
employment due to the residuals of hand grenade wounds sustained 
in service.  More specifically, he stated that he is unable to 
work due to his service-connected back and lung disabilities, 
which were caused by shell fragment wounds in service.  

The Veteran's service-connected disabilities are:  minimal 
pleuritis secondary to a pleural cavity injury due to a shell 
fragment wound with thoracotomy and partial regeneration of the 
seventh rib, rated as 20 percent disabling; residuals of a shell 
fragment wound to the abdomen with exploratory laparotomy and 
partial resection of the small bowel and subsequent lysis of 
adhesions causing intestinal obstruction, rated as 20 percent 
disabling; type II diabetes mellitus, rated as 20 percent 
disabling; chronic lumbosacral strain with degenerative disc 
disease and localized arthritis, rated as 20 percent disabling; 
residuals of a shell fragment wound to the right arm, rated as 10 
percent disabling; residuals of a shell fragment wound to the 
right forearm, rated as 10 percent disabling; residuals of a 
shell fragment wound to the posterior thorax and lumbar area, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and impaired left ear hearing, arteriosclerosis of the 
retinal vessels, and benign prostatic hypertrophy, all rated as 
noncompensably (zero percent) disabling.

For purposes of TDIU, disabilities resulting from common etiology 
or a single accident or multiple injuries incurred in action are 
considered as one disability.  38 C.F.R. § 4.16(a).  Therefore, 
when the Veteran's residuals of his shell fragment wound and his 
pleuritis are combined, they are equivalent to one disability 
rated as 50 percent disabling.  See 38 C.F.R. § 4.25 (2010).  The 
Veteran has also been in receipt of a total combined disability 
rating of 70 percent since January 2008.  Thus, he meets the 
schedular criteria for TDIU consideration under 38 C.F.R. 
§ 4.16(a).  

The United States Court of Appeals for Veterans Claims has held 
that a veteran's advancing age and non-service-connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a TDIU.  For a veteran to 
prevail on a claim based on unemployability, it is necessary that 
the record reflect some factor that places him in a different 
position than other veterans with the same disability rating.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough to prove unemployability.  
Additionally, it is noted that a high rating in and of itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  Thus, the question is whether a veteran is 
capable of performing the physical and mental acts required by 
employment, not whether a veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran submitted an application for TDIU in October 2008 
reflecting that he has a master's of science degree and has most 
recently worked in March 1990.  At that time, he served as the 
executive director of an organization.  During the pendency of 
the appeal, the Veteran reported that he has remained unemployed 
and that his service-connected disabilities rendered him unable 
to work.  

VA afforded the Veteran several compensation and pension 
examinations in connection with his claim.  In July 2008, a 
compensation and pension examiner noted that the Veteran's 
diabetes was asymptomatic and that he was unable to define any 
disabilities related to diabetes that would interfere with the 
Veteran's ability to work at his usual employment or any type of 
employment.  Then, in November 2008, the Veteran underwent a 
general compensation and pension examination as well as 
examinations for his muscles and spine.  The examiner noted that 
the Veteran was fully retired and able to engage in activities of 
daily living without restriction.  The examination revealed a 
history of skin cancers but otherwise the Veteran had warm, dry 
skin with good turgor.  Regarding his respiratory system, the 
Veteran had bronchial asthma of five to six years duration, 
wheezed about two to three times per month, and had shortness of 
breath walking two city blocks on level ground at his own pace.  
The examiner also found that the Veteran has had no recurrence of 
any disability related to his exploratory laparotomy and 
resection of a small part of his small bowels since a "blood 
clot" complication about five years previously.  Thus, the 
examiner concluded that, from a general medical standpoint, the 
Veteran had no disabilities that would interfere with the 
patient's ability to perform his usual employment or any type of 
employment.  

An examination labeled as a muscles examination included only a 
report on the Veteran's skin.  The examiner stated that the 
Veteran reported being able to perform duties both while employed 
and around the home and was able to engage in activities of daily 
living.  He also reported that the Veteran did not have problems 
in performing his duties because of his scars when he was 
employed.  Thus, the examiner concluded that there was not a 
justification for unemployability based on the examination.  

The Veteran also presented to a compensation and pension 
examination for his service-connected spine disability in 
November 2008.  He reported off and on low back pain with a 
severity of four out of a scale of one to 10 and flare-up pain 
reaching an eight.  He was able to stand for 30 minutes but could 
not walk more than 100 feet before flare-up pain began.  
Associated symptoms included weakness and stiffness of his lower 
back.  On examination, the Veteran's range of motion was 
restricted to 50 degrees of forward flexion, 15 degrees of 
extension, 10 degrees of left lateral flexion and rotation, and 
15 degrees of right lateral flexion and rotation.  The Veteran 
experienced discomfort and pain at the tail end of the range of 
motion in all directions.  Furthermore, the Veteran told the 
examiner that the low back pain interfered with his work before 
he retired and incapacitated him from work a few times.  The 
examiner concluded the Veteran was functionally independent in 
all basic activities of daily living skills but found that it was 
unlikely the Veteran could reenter meaningful occupational 
opportunity at this point due to his age and his physical 
condition.  

Finally, the Veteran submitted letters from two private 
physicians at his Travel Board hearing.  Dr. G.M.C. referred to 
the Veteran's multiple disabilities before opining that the 
Veteran is not capable of any sort of gainful employment due to 
his overall physical condition and the inability for him to stand 
or walk for any period of time.  Dr. G.M.C. also concluded that 
heavy lifting or straining is too much exertion for the Veteran 
to accomplish without becoming tremendously short of breath and 
perhaps exacerbating his atrial fibrillation.  Dr. B.S. had been 
treating the Veteran for 25 years when he wrote his letter in 
September 2010.  He recounted the Veteran's service-connected 
injuries, notably the injuries from a grenade explosion and its 
residuals.  He stated that as the Veteran aged, he developed 
other complications, such as frequent blood clots of his lower 
extremities, chronic obstructive pulmonary disease, cardiac 
palpitations, atrial fibrillation, elevated PSA, hyperlipidemia, 
and peripheral vascular disease.  Finally, Dr. B.S. also 
concluded that the Veteran was unable to work due to his 
"current condition."   

Given the evidence as outlined above, the Board finds that the 
Veteran is precluded from securing and following some form of 
substantially gainful employment as a result of service-connected 
disabilities.  When considering all the medical opinions 
contained in the claims file, particularly the November 2008 
spine examination and the Veteran's private physicians' letters, 
the Board finds that the evidence is in equipoise regarding 
whether the Veteran's service-connected disabilities acting alone 
would restrict his ability to perform gainful employment.  
Although there is some indication that the Veteran's disabilities 
do not prevent employment, the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  See 38 U.S.C.A. § 5017(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  Since the evidence is in equipoise, 
the Board will resolve reasonable doubt in the Veteran's favor.  
Accordingly, the Board concludes that the criteria for a TDIU 
have been met and the claim must be granted.


ORDER

Entitlement to a total rating based on individual unemployability 
is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


